Appeal by the defendant from an order of the Supreme Court, Kings County (Marrero, J.), dated February 10, 2005, which, after a hearing, designated him a level three sex offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
The hearing court correctly found that the People had met their burden of proving by clear and convincing evidence the facts that supported the defendant’s adjudication as a level three sex offender (see Correction Law § 168-n [3]; People v Graeber, 31 AD3d 517 [2006]; People v Perser, 29 AD3d 767 [2006]; People v Davis, 26 AD3d 364, 364-365 [2006]; cf. People v Thompson, 31 AD3d 409 [2006]).
The defendant’s remaining claim is without merit. Goldstein, J.E, Skelos, Lunn and Covello, JJ., concur.